Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 11/16/2022, the amendment/reconsideration has been considered.  Claims 1-20 are pending for examination.
Response to Arguments
(A)	Rejection under 35 U.S.C. 103(a)
Issue 1: The applicant argues with respect to claim 1 that Huynh Van does not teach “wherein a plurality of communication channels are established between the on premise network and a plurality of headends of the infrastructure provided by the cloud services provider”.
Examiner respectfully disagrees.  
First of all, it is the combination of Gray, Brusilovsky, and Huynh Van that teaches the claimed invention, not Gray, Brusilovsky, or Huynh Van along. 
Secondly, as cited in the office action, claim 75 recites “wherein all VPN headends (VHEs) that are part of the same mGRE VPN using NHRP 50 use at least one daisy chaining HighAvailability (HA) Group”; claim 84, “wherein a CPE that is part of at least two mGRE VPNs using NHRP uses at least one bundling High Availability (HA) Group.”; claim 83 recites “wherein a deterministic algonthm used to select which VPN headends (VHEs) a CPE will peer with” – these indicate that a CPE connects to multiple headends (VHEs).  To enhance the rejection, Examiner cites col. 15, lines 15-28, “If two Network IDs are provided, the corresponding HA group is a CPE-type. This type of HA Group can be used to add high availability when deploying CPEs as the latter can be attached to two distinct Network IDs provided. High availability within a DMVPN network adds resiliency in the network design, allowing endpoints to fail without affecting the user experience.”  The disclosed VPN service provider is not a classic VPN service provider, but instead a service provider that provides an HA VPN service which is a type of cloud VPN service, as evidenced by multiple HA VPNs and VPN groups disclosed the claims 75, 84, and 83, and also by the multiple networks associated with HA VPN groups as cited above.  See also col. 4, last paragraph, “a GRE tunneling protocol, which can be used to provide a cloud of virtual paths (the DMVPN (002)) from an automation engine 65 (004) and devices (003) through an untrusted network (Internet 001)”).
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2020/0092253) in view of Brusilovsky (US 20140365020) and further in view of Huynh Van et al (US 9319300).
As to claim 1, Gray discloses a method comprising:
responsive to a request to generate configuration information for a customer premise equipment (CPE) located in an on-premise network to enable establishment of a communication channel between the CPE and a network (abstract) hosted by infrastructure provided by a cloud services provider ([0071]; [0075]), identifying, by a configuration helper system (CHS) and based upon information included in the request identifying the CPE, a set of parameters to be included in the configuration information to be generated for the CPE ([0132]);
determining, by the configuration helper system, a set of values for the set of parameters ([0132]), wherein determining the set of values comprises:
identifying, by the configuration helper system, a subset of parameters from the set of parameters ([0132], “This web server generally will have a script that generates the configuration file on an as-needed basis. It does this by using a configuration file generator 1623 (which could be, for example, a local script or a separate appliance). The generator 1623 references data the service provider already has for circuit provisioning in a variety of backend databases 1625. The databases 1625 are populated by the normal circuit or service generation process 1627”, here, the data types/fields corresponding to the referenced data that the service provider already has for circuit provisioning is a subset of parameters);
communicating, from the configuration helper system to a first system, information identifying the subset of parameters, wherein the first system is different from the configuration helper system (see citation above, the reference of the data, wherein the backend service providers including the databases are equivalent to a first system); and
receiving, by the configuration helper system from the first system, a set of one or more values for one or more parameters in the subset of parameters (see citation above, the referenced data.  See also [0135]);
determining, by the CHS, a format specific to the CPE ([0136], “extracts more detailed information regarding a customer's circuit, including speeds, any restrictions, any required traffic markings, and any exceptions. The program then takes this data and dynamically constructs a text file including a JSON-formatted representation of all of that information for presentation to the clients”); and
generating, automatically by the configuration helper system, a configuration file including the configuration information for the CPE in the format specific to the CPE, wherein the generated configuration information comprises information including the set of parameters and the set of values determined for the set of parameters ([0132]; [0135]-[0136].  It is to be noted that the claimed configuration file is not limited to a specific format therefore Examiner interprets as any type of configuration file as long as the configuration information is included).
However, Gary does not expressly disclose searching, by a configuration helper system (CHS), a data store for a set of parameters to be included in the configuration information to be generated for the CPE, or wherein the first system comprises a console system comprising an interface configured to display the information identifying the subset of parameters, the set of parameters and the subset of parameters are to be included in the configuration information to be provided to the CPE, or that the set of one or more values for the one or more parameters in the subset of parameters is received via a user input on the console system of the first system, or wherein a helper element of the console system guides a user regarding selecting the one or more values for the one or more parameters to be included in the configuration information, or wherein a plurality of communication channels are established between the on premise network and a plurality of headends of the infrastructure provided by the cloud services provider.
Brusilovsky discloses searching, by a configuration helper system (CHS), a data store for a set of parameters to be included in the configuration information to be generated for a CPE (abstract; [0017], “the dynamic wizard may reuse the same screen and dynamically activate and deactivate controls on the screen, add and remove controls on the screen…By reusing the same screen, the dynamic wizard may present all information related to the device…” Here, the dynamic wizard is equivalent to a configuration helper system, and reusing an existing screen for displaying implies searching a data store for a set of parameters/controls to be included in a configuration information to be generated for the device, wherein the store that stores these parameters/controls is the data store, and wherein the device can be a CPE, see [0019], “may include devices suitable for use in residential applications, such as home automation applications”), and a console system comprising an interface configured to display the information identifying the subset of parameters for configuration ([0017], “dynamically active or inactivate controls on the screen…remove controls on the screen”), and a set of parameters and a subset of parameters to be included in configuration information to be provided to an equipment, and that a set of one or more values for the one or more parameters in the subset of parameters is received via a user input on the console system of a first system ([0018]-[0019]; [0022]-[0023]; [0028]; [0030]-[0031]) and wherein a helper element of the console system guides a user regarding selecting the one or more values for the one or more parameters to be included in the configuration information ([0028]; [0030]-[0031]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Gray with Brusilovsky.  The suggestion/motivation of the combination would have been to improve user friendliness.
Huynh Van discloses a concept of a plurality of communication channels established between an on premise network and a plurality of headends of an infrastructure provided by a cloud services provider (claim 75; “wherein all VPN headends (VHEs) that are part of the same mGRE VPN using NHRP 50 use at least one daisy chaining HighAvailability (HA) Group”; claim 84, “wherein a CPE that is part of at least two mGRE VPNs using NHRP uses at least one bundling High Availability (HA) Group.”; claim 83, “wherein a deterministic algonthm used to select which VPN headends (VHEs) a CPE will peer with” indicating that a CPE connects to multiple headends (VHEs).  To enhance the rejection, see also col. 15, lines 15-28, “If two Network IDs are provided, the corresponding HA group is a CPE-type. This type of HA Group can be used to add high availability when deploying CPEs as the latter can be attached to two distinct Network IDs provided. High availability within a DMVPN network adds resiliency in the network design, allowing endpoints to fail without affecting the user experience.”  The disclosed VPN service provider is not a classic VPN service provider, but instead a service provider that provides an HA VPN service which is a type of cloud VPN service, as evidenced by multiple HA VPNs and VPN groups disclosed the claims 75, 84, and 83, and also by the multiple networks associated with HA VPN groups as cited above.  See also col. 4, last paragraph, “a GRE tunneling protocol, which can be used to provide a cloud of virtual paths (the DMVPN (002)) from an automation engine 65 (004) and devices (003) through an untrusted network (Internet 001)”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Gray with Brusilovsky and Huynh-Van.  The suggestion/motivation of the combination would have been to provide multiple VPNs and high availability (Huynh Van, claims 75, 84).
As to claim 12, see similar rejection to claim 1.
As to claim 20, see similar rejection to claim 1.
As to claim 2, Gray discloses the method of claim 1, further comprising:
communicating the configuration information from the configuration helper system to the first system ([0125], cloud servers, backup storage to “backup” indicates saving everything including the configuration information to server/databases which is considered part of the first system).
As to claim 13, see similar rejection to claim 2.
As to claim 3, Gray discloses the method of claim 1, further comprising:
communicating the configuration information from the configuration helper system to the on-premise network (abstract; [0132]; [0135]-[0136]).
As to claim 4, Gray discloses the method of claim 1, further comprising:
communicating the configuration information from the configuration helper system to the on-premise network; and applying the configuration information to the configuration helper system (abstract; [0132]; [0135]-[0136]).
As to claim 14, see citation in rejection to claim 3.  Gary discloses wherein the configuration helper system is configured to generate configuration information that is customized for the CPE and the communication channel (see citation in rejection to claim 1 and Gary, [0132]; [0135]-[0136]).
As to claim 5, Gray discloses the method of claim 1, further comprising:
determining additional information to be included in the configuration information to be generated for the CPE, wherein the additional information includes one or more commands to be executed at the CPE ([0164], “the web server serves the configuration file out to the customer premises equipment of the customer; and the router of the internet services provider (ISP) switches subsequent data packets from the customer in accordance with indicators placed in the packets by the customer premises equipment of the customer in accordance with the configuration file” wherein placing the indicators according to the configuration file is a type of command included in the additional information of the configuration file); and
wherein generating the configuration information comprises including the additional information in the generated configuration information (see citation above).
As to claim 15, see similar rejection to claim 5.
As to claim 6, Gray discloses the method of claim 5, wherein the additional information includes an explanation related to the configuration information (see citation in rejection to claim 5, wherein indicators are an explanation).
As to claim 7, Gray discloses the method of claim 1, further comprising:
determining, by the configuration helper system, a first value for a first parameter in the subset of parameters; and communicating, from the configuration helper system to the first system, the first value determined for the first parameter (see citation in rejection to claim 1, wherein the reference or identifier of the referenced data is a first value for the first parameter. It is to be noted that the claim limitation does not require the first value to be a value of the first parameter but merely a first value for the first parameter).
	As to claim 16, see similar rejection to claim 7.
As to claim 8, Gray discloses the method of claim 7, wherein:
the on-premise network is a network of a customer (abstract; [0164]); and determining the first value for the first parameter comprises, determining, by the configuration helper system, the first value based upon preferences information for the customer ([0088]-[0105], QoS definition file contains preference information for the customer that the QoS configuration generator is based on).
As to claim 9. The method of claim 7, wherein:
determining the first value for the first parameter comprises, determining, by the configuration helper system, the first value based upon a prior value set for the first parameter (Gray, see citation in rejection to claim 1, wherein data the service provider already has is equivalent to a prior value).
	As to claim 17, see similar rejection to claim 9.
As to claim 10. The method of claim 7, wherein:
receiving the set of one or more values for the one or more parameters in the subset of parameters comprises receiving a second value for the first parameter, wherein the second value is different from the first value (see citation in rejection to claim 1, wherein the second value is the data themselves which are different from the reference/identifying information of the data); and 
generating the configuration information comprises including the second value for the first parameter in the generated configuration information (see citation in rejection to claim 1, wherein the reference data is included in the generated configuration information).
As to claim 18, see similar rejection to claim 10.
6.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gray-Brusilovsky-Huynh Van, as applied to claim 1 above, and further in view of Microsoft (“Azure VPN Gateway”, submitted by IDS).
As to claim 11, Gray-Brusilovsky-Huynh Van discloses the claimed invention substantially as discussed in claim 1,  but does not expressly disclose wherein the information included in the request comprises information identifying the communication channel; or the information identifying the CPE comprises at least one of information identifying a vendor of the CPE, information identifying a version of the CPE, or information identifying a platform of the CPE; or determining the set of parameters based upon the information identifying the communication channel and information identifying the CPE.  Microsoft discloses a concept for a request to comprise information identifying a communication channel and information identifying at least one of information identifying a vendor of a device, information identifying a version of the device, or information identifying a platform of the device; and determining a set of parameters based upon the information identifying the communication channel and information identifying the device (pages 4-5, wherein the connection requested to be established is a communication channel, and wherein the firmware version of the VPON device is a version of the device, and wherein the configuration file comprises parameters based on the connection and the device version).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Gray-Brusilovsky-Huynh Van with Microsoft.  The suggestion/motivation of the combination would have been to improve user friendliness.
As to claim 19, see similar rejection to claim 11.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/               Primary Examiner, Art Unit 2458